IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                               No. 99-51080
                            (Summary Calendar)



UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

versus

FELIPE MARIA ARELLANO,

                                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      (SA-97-CR-264-ALL-EP)
                       --------------------
                         November 28, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Pursuant to a plea agreement, Defendant-Appellant Felipe Maria

Arellano pleaded       guilty    to   one   count    of   money   laundering,   a

violation of 18 U.S.C. § 1956(a)(3)(B). Arellano stipulated in his

plea agreement that he met with undercover agents and agreed to

launder over $250,000 by passing it through his liquor-business

accounts. Arellano waived the right to appeal his sentence “on any

ground” except    an    upward    departure     from      the   guidelines.     He

asserted that he understood and agreed to every provision of the

plea agreement.    At his rearraignment, Arellano adopted the plea

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
agreement under oath and affirmed that his plea was “totally

voluntary, yes, sir”.     He stated that he was not coerced to plead

guilty and that he was in fact guilty of the crime in accordance

with the facts recited in the plea agreement.

      At his sentencing hearing five months after the plea, Arellano

orally moved to withdraw his plea.     In a subsequent written motion,

Arellano alleged that his plea was involuntary because it was based

on   misrepresentations   of   prior   counsel.   The   district   court

conducted a hearing after which it denied Arellano’s motion,

concluding that Arellano’s legal representation was effective and

his plea knowing and voluntary. The court sentenced Arellano to 57

months’ imprisonment, based on an offense level that was increased

because of the amount of money involved and Arellano’s knowledge

that the money was derived from drug-trafficking.       See U.S.S.G. §§

2S1.1(b)(1) and 2S1.1(b)(2)(C) (1997).

      Arellano now appears pro se. When his pleadings are construed

liberally in accordance with Haines v. Kerner, 404 U.S. 519, 520

(1972), Arellano raises two claims.       First, he contends that his

guilty plea was involuntary.       He does this in the context of

arguing that the district court abused its discretion in denying

his motion to withdraw his guilty plea.       Underlying this issue is

his claim that his first attorney rendered ineffective assistance

by misleading him about the maximum sentence to which he was

exposed and the potential prosecution of his wife and his brother

if he did not plead guilty.     Second, he contends that his sentence




                                   2
was improperly increased on the basis of the amount of money

laundered and his knowledge of the source of the money.

      Arellano also argues insufficient-evidence and entrapment, but

these issues are irrelevant if Arellano’s guilty plea was valid.

A   knowing    and    voluntary        guilty    plea        waives   nonjurisdictional

defects such as a claim of insufficient evidence.                             See United

States v. Taylor, 814 F.2d 172, 174 ( 5th Cir. 1987).

      As     Arellano       contends     that    his     plea    was    the    result   of

ineffective assistance of counsel, appeal of his guilty plea is not

waived by the plea agreement.              See United States v. Henderson, 72
F.3d 463, 465 (5th Cir. 1995).                     In addition, we may address

Arellano’s ineffective-assistance claim on direct appeal because

the plea-withdrawal hearing dealt with this issue and therefore

provides a sufficient record for evaluation.                           United States v.

Navejar, 963 F.2d 732, 735 (5th Cir. 1992).

      To show ineffective assistance of counsel, Arellano must prove

that his counsel’s performance was deficient and that, but for the

deficiency, “he would not have pleaded guilty and would have

insisted on going to trial.”               Hill v. Lockhart, 474 U.S. 52, 59

(1985); Strickland v. Washington, 466 U.S. 668, 687 (1984).                              A

court need not address both components of an ineffective-assistance

claim if the movant fails to prevail on either one.                           Strickland,
466 U.S.    at     697.      We   review       the    ultimate      determination     of

ineffective        assistance       de    novo,        but     the    district   court’s

credibility determinations and subsidiary factual findings in the




                                             3
hearing on the issue are reviewed for “clear error”.                 Bryant v.

Scott, 28 F.3d 1411, 1414 n.3 (5th Cir. 1994).

      Arellano argues that counsel misled him into believing that he

risked 30 years’ imprisonment if he were convicted.                  The actual

statutory maximum penalty was 20 years.              See 18 U.S.C.

§ 1956(a)(3)(B).        Arellano fails to assert that he would have

chosen to go to trial if he had known the maximum sentence was 20

years   rather   than    30.     In   addition,      Arellano    makes   only   a

conclusional statement that counsel told him that his brother and

his   wife   risked   being    indicted    if   he   did   not   plead   guilty.

Arellano has failed to allege that counsel’s statements were false,

and he offers no legal argument or authority relevant to this

issue; thus it is waived.       See American States Ins. Co. v. Bailey,

133 F.3d 363, 372 (5th Cir. 1998) (issue not argued is waived).

Arellano fails to show that counsel’s representation caused him to

forego a trial, so he cannot satisfy the prejudice prong of Hill.

Arellano has not established ineffective assistance of counsel.

      Arellano shows no other “fair and just reason” for allowing

withdrawal of his plea.        Fed. R. Crim. P. 32(d); United States v.

Thomas, 13 F.3d 151, 153 (5th Cir. 1994).             Arellano had the burden

of justifying withdrawal, and the district court’s refusal to allow

withdrawal is reviewed for abuse of discretion.              Id. at 153.    The

record shows that Arellano’s plea was voluntary and that he was

adequately represented by counsel.          He delayed five months before

moving to withdraw the plea and offered no valid justification for

the delay.    Rather, he has admitted that he obtained new counsel


                                       4
for the express purpose of bargaining for a shorter sentence,

planning to withdraw his plea if such bargaining were to prove

unsuccessful.     Allowing   withdrawal    of    the   plea    would   have

prejudiced the government, burdened the court, and wasted judicial

resources.   See id. at 153; see also United States v. Carr 740 F.2d
339, 344-46 (5th Cir. 1984).

     Arellano   argues   that   his    offense   level   was    improperly

increased because he did not know he was laundering proceeds from

drug-trafficking and because he did not launder more than $250,000.

Because his guilty plea and plea agreement were voluntary and

valid, however, he has waived the right to appeal his sentence.

See Taylor, 814 F.2d at 174.

     Arellano’s conviction and sentence are

AFFIRMED.




                                   5